Case 2:20-cr-00173-NR Document 4 Filed 07/22/20 Page 1 of 6

FILED

: IN THE UNITED STATES DISTRICT COURT

- FOR THE WESTERN DISTRICT OF PENNSYLVANIA JUL 2 é 2029
OS oe CLERK 1 _,
UNITED STATES OF AMERICA) WEsr. Dist, op STRICT Co;
-) a <P fe NSYLVz
ve > Criminal No. 20.773
oe oe oS) UNDER SEAL
DA’JON LENGYEL ) |
)

CHRISTOPHER WEST
| | | __ INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
‘States Attorney for the Western District-of Pennsylvania, and Shaun E. Sweeney, Assistant United
States Attorney for said District, and submits this Indictment Memorandum to the Court
| I. THE INDICTMENT
A federal grand jury returned a four-count Indictment against the above-named defendants

for alleged violations of federal law:

 

 

COUNT OFFENSE/DATE | TITLE/SECTION DEFENDANT
1 _- Conspiracy . 18 U.S.C. § 371 LENGYEL
On May 30, 2020 oS WEST
2. Malicious Destruction or Damage By Fire 18 U.S.C. §§ 2 -LENGYEL
of Vehicle of Organization Receiving and 844(f)(1) WEST
Federal Financial Assistance °
On May 30, 2020 .
3 Obstruction of Law Enforcement During 18 U.S.C. §§ 2 | LENGYEL
Civil Disorder and 231(a)(3)
On May 30, 2020
4 Obstruction of Law Enforcement During 18 USS.C. §§ 2 WEST

. Civil Disorder and 231(a)(3)
On May 30, 2020 - Se ,
Case 2:20-cr-00173-NR Document 4 Filed 07/22/20 Page 2 of 6

I. ELEMENTS OF THE OFFENSES
A. > As to Count 1:

In order for the crime of Conspiracy, in violation of 18 U.S.C. 8 371, to be |
established, the government must prove all of the following essential elements beyond a reasonable
doubt: -

: 1. That two or more persons agreed to commit offenses against the United
States, as charged in the Indictment; |
| 2. That the defendant was a party to or member of that agreement;

3. That the defendant joined the agreement or conspiracy knowing of its
‘objectives to commit offenses against the United States and intending to join together with at least
one other alleged conspirator to achieve those objectives; that is, that the defendant and at least
one other alleged conspirator shared a unity of purpose and the intent to achieve common goals or
objectives, to commit offenses against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the obj ectives of the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

)
ft

B. _As to Count 2:

In order. for the crime of Malicious Destruction or Damage By Fire of Vehicle of

Organization Receiving Federal Financial Assistance, in violation of 18 U.S.C. §§ 2 and 844(f)(1),

to be established, the government must prove all of the following essential elements beyond a
reasonable doubt: |

1. | The defendant set fire to a vehicle, or attempted to set fire to a vehicle, in

order to damage or destroy that vehicle.
Case 2:20-cr-00173-NR_ Document 4 _ Filed 07/22/20 Page 3 of 6

/ 2, The defendant acted maliciously.
3, The vehicle was in whole or in part owned or possessed by, or leased to, an
_ organization receiving Federal financial assistance. .
| Authorities: 18 U.S.C. 844(f)(1); United States _v. Heredia-Ortiz, 530 ,

F.Supp.2d 416, 418 (D. Puerto Rico 2007); United States v. McKinnon, 281

| F.Supp.2d 1146, 1148 (N.D. Cal. 2003).

C. . As to Counts 3 and 4:

_In order for the crime of Obstruction of Law-Enforcement During Civil Disorder,
in violation of 18 U.S.C. §§ 2 and 231(a)(3), to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:

1. That a “civil disorder,” as that term is defined by 18 U.S.C. § 23(1), existed
at the time the defendant acted, or attempted to act.
2. | That the civil disorder resulted in the obstruction or delay of “commerce,”
as that term is defined in 18 U.S.C. § 232(2), or adversely affected “commerce.”

3. That the defendant committed an act, or attempted to commit an act for the
intended purpose of obstructing, impeding or interfering, either by himself or with someone else,
in a violent manner with a law enforcement officer or officers.

4. | That the officer or officers were lawfully engaged in the performance of |
their official duties incident to and during the commission of the civil disorder.

5. That the defendant acted willfully.

~ See 18 U.S.C. §§ 231(a)(3), 232(1) and 232(2); see also, United States v.
Casper, 541 F.2d 1275, 1276 (8" Cir. 1976). |
Case 2:20-cr-00173-NR Document 4 Filed 07/22/20 | Page 4 of 6

IL. PENALTIES
A. . As to Count 1: Conspiracy (18 U.S.C. § 371):
1. The maximum penalties for individuals are:
(a) | imprisonment of not more than five (5) years (18 USS.C. § 371);
(b) a fine not more than the greater of
(1) $250,000 (18 U.S.C. § 3571(b)G));
| or
(2) an alternative fine in an amount not more than the greater

of twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other
than the defendant, unless the imposition of this alternative fine would unduly complicate or
prolong the sentencing process (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18
U.S.C. § 3583); |

(d) Any or all of the above.

B. As to Count 2: Malicious Destruction or Damage By Fire of Vehicle of
Organization Receiving Federal Financial Assistance (1s U.S.C. §§ 2 and 844(f)(1)): -
1. the maximum penalties for individuals are: |

(a) imprisonment for not less than five (5) years, but not more than

twenty (20) years ASUS. § $44(£)(1)):
| (b) a fine not more than $250,000 (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years.(18

U.S.C. § 3583); .

(d) © Any or all of the above.
Case 2:20-cr-00173-NR Document 4 Filed 07/22/20 Page 5 of 6

C. — As to Counts 3 and 4: Obstruction of Law Enforcement During Civil Disorder
(18 U.S.C. §§ 2 and 231(a)(3)):
1. The maximum penalties for individuals are:
(a) imprisonment for not more than five (5) years; .
(b) a fine not more than the greater of;
(1) $250,000;
or
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three @G) years (18
USC. § 3583):
| (d)  Anyorall of the above.
_ IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon which
the defendant is convicted, pursuant to 18 U.S.C. § 3013. | |
| V. RESTITUTION

Restitution may be required in this case as to each count, together with any authorized

penalty, as part of the defendants’ sentences pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.
Case 2:20-cr-00173-NR Document 4 Filed 07/22/20. Page 6 of 6

VI. FORFEITURE
Not applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney ©

/s/ Shaun _E. Sweeney
SHAUN E. SWEENEY

Assistant U.S. Attorney
PA ID No. 53568
